Citation Nr: 1136936	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.  The appellant is the Veteran's spouse who was appointed in December 1997 as the Veteran's fiduciary (spouse payee) because the Veteran was found incompetent to handle his VA funds.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant had requested and was scheduled for a videoconference hearing before the Board in October 2009; however, she failed to appear.  Subsequently, the Board received a written statement from the appellant cancelling her hearing.  She made no request to reschedule the hearing.  Thus, the Board finds that it has provided the appellant due process with regards to her right to a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary for additional development of the present claim.  The Veteran is service-connected for PTSD evaluated as 70 percent disabling since June 2002.  He was also awarded a total disability rating due to individual unemployability as a result of his PTSD effective also in June 2002.  The record shows, however, that the Veteran also has residuals of a traumatic brain injury (TBI) that he sustained in a motor vehicle accident in 1972, which consists of a seizure disorder and organic brain syndrome, for which service connection has been denied.

The Veteran underwent VA examination in April 2007, but the purpose of this examination was to determine the then-current nature and extent of the Veteran's PTSD and was not specifically geared toward assessing his need for aid and attendance or housebound status, as pointed out by the appellant's representative.  In any event, the examiner did remark about the Veteran's functioning when the appellant told him that she thought the Veteran was going to be evaluated for homebound care.  The examiner's remarks, however, fail to distinguish between the effects on functioning by the Veteran's service-connected PTSD versus his nonservice-connected TBI residuals.  It is clear from the mental status examination, however, that the examiner associated some of the findings to the service-connected PTSD and others to the nonservice-connected TBI residuals.

Essentially, in order for special monthly compensation to be awarded, the evidence must show that the Veteran requires aid and attendance or is housebound due to service-connected disability, in this case his PTSD.  Nonservice-connected disabilities cannot be taken into account.  Thus, because the prior VA examiner mixed the symptomatology of the two disabilities [service-connected PTSD and nonservice-connected TBI residuals] together in discussing the Veteran's need for aid and attendance, the April 2007 VA examination is inadequate for the purposes of determining entitlement to special monthly compensation.  Thus, a new VA examination is needed in order to have the examiner determine what symptomatology the Veteran has that is attributable to his service-connected PTSD versus what is attributable to his nonservice-connected TBI residuals.  The Board notes that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In addition, a medical opinion is necessary as to whether the Veteran requires aid and attendance or is housebound solely due to his symptoms and functional impairment associated with his service-connected PTSD.

Furthermore, the Board notes it has been more than four years since this examination.  The VA examiner noted that the Veteran's prognosis is poor because the dementia he has is expected to deteriorate with age.  In addition, recurrent seizures would limit his physical capabilities.  Thus, the Board finds that VA examination is required to provide a contemporaneous examination in this case.

Further, as it is necessary to remand this case for an examination, the Board concludes further efforts must be made to obtain additional possible relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health records, if any, from the VA Medical Center in Oklahoma City, Oklahoma, for treatment for PTSD from April 2008 to the present.  All efforts to obtain these VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available documents should be associated with the claims file.  

2.  After securing any additional records, the Veteran should be scheduled for an appropriate VA examination.  The entire claims file must be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings should be reported in detail.

After examining the Veteran, the examiner should distinguish the Veteran's symptomatology attributable to his service-connected PTSD versus his nonservice-connected TBI residuals.  If the examiner cannot distinguish between the symptomatology caused by the Veteran's service-connected PTSD and his nonservice-connected TBI residuals, he should so state and provide an explanation as to why.
 
Then, the examiner should provide an opinion as whether the Veteran, based solely on his symptomatology and functional impairment attributable to his service-connected PTSD, is unable to perform daily self-care functions and protect himself from the hazards or dangers of his daily environment without the regular (but not constant) aid and attendance of another person or whether they render him housebound.  

The examiner must set forth all examination findings, along with the complete rationale for the opinions expressed. 

3.  Thereafter, the issue on appeal should be readjudicated taking into consideration the holding in Mittleider v. West, 11 Vet. App. 181 (1998).  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case, and afforded an opportunity to respond thereto before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


